PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:8,688,111			:
Issue Date: April 1, 2014			:
Application No.:13/718,054			:  ON PETITION
Filed: December 18, 2012			:
Attorney Docket No. 1082-0004-D1C1

This is a decision on the renewed petition, filed October 9, 2020, to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1.

The renewed petition is DISMISSED.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are available. This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified patent issued on April 1, 2014.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 3.5-year maintenance fee expired at midnight on April 4, 2018. A petition under 37 CFR 1.378(b) was first filed on May 28, 2020, that was dismissed by a decision mailed on July 31, 2020. The decision on petition mailed on July 31, 2020, set a period in which to file a renewed petition of two months from its mailing date. It is noted that the petition decision incorrectly stated that the period for response was not extendable under 37 CFR 1.136(a). The period for reply to the dismissal of the petition under 37 CFR 1.378(b) is extendable under 37 CFR 1.136(a), however.

The record reflects that the instant renewed petition was not filed until October 9, 2020—after the expiration of the period for reply set by the decision mailed on July 31, 2020. The renewed 

Among the periods of delay of which the USPTO is concerned is included the delay in filing a grantable petition under 37 CFR 1.378(b). Petitioner has established that the delay in paying the maintenance and the delay in filing the initial petition under 37 CFR 1.378(b) was unintentional. Petitioner has not established that the entire delay filing a grantable petition under 37 CFR 1.378(b) was unintentional, however.

On renewed petition, petitioner is required to inform the Office whether the delay exceeding the two-month period for reply set by the decision mailed on July 31, 2020, was unintentional. 

When addressing this period of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 CFR 1.378.  See MPEP 2590(I).

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent. When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

The address cited on the petition differs from the address of record.  A courtesy copy of this decision is being mailed to the address of record.  All future correspondence will be mailed solely to the address of record absent appropriate written instructions to the contrary.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
United States Patent and Trademark Office
Box 1450
Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
Attn: Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Cc:
Philip S. Hoff
The Small Patent Law Group LLC
225 S. Meramec, Ste. 725
St. Louis, Missouri 63105




















    
        
            
        
            
    

    
        1 	(a) The Director may accept the payment of any maintenance fee due on a patent after expiration of the patent if, upon petition, the delay in payment of the maintenance fee is shown to the satisfaction of the Director to have been unintentional. If the Director accepts payment of the maintenance fee upon petition, the patent shall be considered as not having expired, but will be subject to the conditions set forth in 35 U.S.C. 41(c)(2). 
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in §  1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. 
        
        (c) Any petition under this section must be signed in compliance with §  1.33(b).